Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on April 28, 2020, has been made of record and entered.  In this amendment, claims 8 and 11 have been canceled, and the Specification has been amended to update the national stage entry/provisional application data.
No new claims have been added; claims 1-7, 9, 10, and 12-20 are presently pending in this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over "Near-infrared-activated NaYF4:Yb3+,Er3+/Au/CdS for H2 production via photoreforming of bio-ethanol: plasmonic Au as light nanoantenna, energy relay, electron sink and co-catalyst," by Wenhui Feng et al. (hereinafter “Feng et al.”). 
Regarding claims 1 and 2, Feng et al. teach a sandwich-structured NaYF4:Yb3+,Er3+/Au/CdS nanostructure as an up-conversion-involved photocatalyst (“photoactive catalyst”), wherein plasmonic Au nanoparticles embedded in the NaYF4:Yb3+,Er3+/CdS interface (Abstract).  The structure is defined as an up-conversion/plasmonic metal/semiconductor structure (UC/M/S), wherein Yb3+,Er3+ co-doped NaYF4 (abbreviated as NYF) serves as the upconverting material (“lanthanide material or a doped lanthanide material”) and CdS serves as the semiconductor (“photocatalyst material”).  See page 10312 of Feng et al., left column.
Figures 1 and 4B of Feng et al. depicts an embodiment of the aforementioned structure, wherein NYF is not embedded or coated with CdS, but is in physical contact with CdS, and wherein the Au nanoparticles are in contact with CdS (“plasmonic metal nanostructures deposited on the surface of the photocatalyst material”:

    PNG
    media_image1.png
    370
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    498
    media_image2.png
    Greyscale


	Feng et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the upconverting material (1) having “less than 50% of its surface area in physical contact with a contiguous mass of the photocatalyst material”, or (2) being “capable of emitting light at a first wavelength that has an energy equal to or higher than the band gap of the photocatalyst material and at a second wavelength that can be absorbed by the plasmonic metal nanostructures”, as recited in claim 1.
	Regarding (1), it is considered that while Feng et al. do not explicitly teach or suggest this limitation, the skilled artisan would have been motivated to reasonably expect the nanostructure disclosed in Feng et al. to exhibit the feature of less than 50% of the surface area of the upconverting material to be in physical contact with a contiguous mass of the photocatalyst material, absent the showing of convincing evidence to the contrary, and in view of Figures 1 and 4C of Feng et al.
	Regarding (2), it is considered that because Feng et al. teach an upconverting material structurally reading upon that instantly claimed (“lanthanide material or a doped lanthanide material”), as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the upconverting material disclosed in Feng et al. to suitably and effectively emit light at a first wavelength equal to or higher than the band gap of the photocatalyst material, and also emit light at a second wavelength that can be absorbed by the plasmonic metal nanostructures, absent the showing of convincing evidence to the contrary.
Additionally, Applicants’ claim 1 recites the phrase “capable of”.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over "Near-infrared-activated NaYF4:Yb3+,Er3+/Au/CdS for H2 production via photoreforming of bio-ethanol: plasmonic Au as light nanoantenna, energy relay, electron sink and co-catalyst," by Wenhui Feng et al. (hereinafter “Feng et al.”), as applied to claims 1 and 2 above, and further in view of Tan et al. (WO 2013/095302).
Feng et al. is relied upon for its teachings with respect to claims 1 and 2, as stated above.  
Although Feng et al. teach an upconverting material comprising a doped lanthanide material, i.e., Yb3+,Er3+ co-doped NaYF4, or NaYF4:Yb3+,Er3+, this reference does not teach or suggest “sodium yttrium tetrafluoride-ytterbium (NaYF4-Yb) doped with thulium (Tm)” as a doped lanthanide material, as recited in claim 3.
Regarding claim 3, Tan et al. teach a composite material comprising at least one upconversion particulate material and at least one semiconductor particulate material (paragraphs [0007], [0029]).  The at least one upconversion particulate material and the at least one semiconductor material may be bonded to each other, or may be placed in close proximity such that the at least one semiconductor particulate material is able to absorb the visible light emitted from the at least one upconversion particulate material (paragraph [0032]).  
The at least one upconversion particulate material comprises or consists of NaFY4 doped with at least one rare earth metal, examples of which include, inter alia, Er, Yb, and Tm, and combinations thereof.  Tan et al. further teach NaYF4:Yb and NaYF4:Yb, Tm as exemplary upconversion particulate materials.  See paragraphs [0033]-[0035] of Tan et al.
Because Tan et al. show functional equivalence between (1) NaFY4 doped with at least one rare earth metal, examples of which include, inter alia, Er, Yb, and Tm, and (2) NaYF4:Yb, Tm as exemplary upconversion materials, one of ordinary skill in the art would have been motivated to modify the nanostructure disclosed in Feng et al. by substituting NaYF4:Yb3+,Er3+ (Yb3+,Er3+ co-doped NaYF4) with NaYF4:Yb, Tm, as these upconversion materials were art-recognized equivalents at the time of Applicants’ invention.

Allowable Subject Matter
Claims 4-7, 9, 10, and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited references of record do not teach or suggest the limitations of these claims.  
Exemplary prior art includes "NaYF4:Yb,Tm/CdS composite as a novel near-infrared-driven photocatalyst," by Chuanhao Li et al., which teaches a photocatalyst prepared by combining a semiconductor (CdS) with an upconversion material (NaYF4:Yb,Tm), wherein the CdS is embedded in the upconversion material, and covers more than 50% of the surface area of the upconversion material (Scheme 1; Figures 1(d)-1(i)).  Additionally, this reference does not teach or suggest the presence of plasmonic metal nanoparticles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 5, 2022